Citation Nr: 0322086	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-01 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral finger 
and thumb pain, to include degenerative joint disease of the 
hands. 

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the lumbar spine, on appeal from the initial 
rating action.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active duty from February 1987 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the above claims.  


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease of 
the hands.  

2.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by full and painless range of motion, 
without muscle spasm, neurological symptomatology or any 
functional impairment.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral finger and thumb pain, 
to include degenerative joint disease of the hands, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for the assignment of a compensable rating 
for service-connected degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, including Diagnostic Code 5003 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in a June 2000 
rating decision, August 2000 statement of the case (SOC), and 
January 2003 supplemental statement of the case (SSOC) of the 
applicable law and reasons for the denial of the claims.  

By virtue of January 2002 correspondence from the RO, the 
veteran has been informed of what the evidence needs to show 
in order for the claims to be granted.  VA has also informed 
the veteran of the type of information and evidence necessary 
to substantiate his claims, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, there is no indication of any 
additional relevant records that the RO failed to obtain.  
The RO obtained the veteran's service medical records, VA 
treatment records, and private treatment records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in 2000 and 
2002.  Additional examination and opinions are not warranted 
in this case.  See 38 C.F.R. § 3.159(c)(4)(A).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

An entry in the service medical records dated in August 1996 
shows that the veteran complained of a one-year history of 
pain and numbness of the right hand.  He underwent right 
carpal tunnel release surgery in January 1997.  In May 1997, 
the veteran was seen for complaints related to bilateral 
thumb arthritis and left carpal tunnel syndrome.  He 
underwent left carpal tunnel release surgery with symptoms of 
numbness and tingling in the fingers in November 1997.  A May 
1999 record shows that assessments of bilateral cubital 
tunnel syndrome and early bilateral degenerative joint 
disease of the hands were made.  Conditions including 
bilateral carpal tunnel release surgery and bilateral ulnar 
cubital entrapment were noted on the veteran's October 1999 
separation examination report.  

A VA peripheral nerves examination was conducted in February 
2000.  The veteran gave a history of bilateral carpal tunnel 
release 2 years previously and complained of having no 
feeling in his thumb, index finger and middle fingers, 
bilaterally.  He denied paresthesias.  He also complained of 
pain in the hand and finger joints bilaterally.  He also gave 
a history of bilateral cubital tunnel syndrome and complained 
of pain and numbness of the little and ring fingers.  
Physical examination revealed mild weakness of the wrist 
extensors bilaterally and of both hand grips.  The veteran 
had some difficulty performing repetition movement of the 
left thumbs and little finger.  Minimal weakness of abduction 
of the little finger and index finger were shown bilaterally.  
Diagnoses of status post carpal tunnel release with residual 
neurological findings on examination, and bilateral cubital 
tunnel syndrome were made.  

A VA examination of the hand, thumb and fingers was conducted 
in February 2000.  Physical examination revealed no 
functional defects and that the veteran was able to grasp 
objects well.  It was noted that he was able to use his hands 
for grasping, pushing, pulling, twisting, probing, writing, 
touching and expressing.  X-ray films of the left wrist 
revealed degenerative joint disease of the first carpo-
metacarpal joint.  X-ray films of the hands were normal.

X-ray films taken of the lumbar spine in February 2000 showed 
mild degenerative changes.  

A VA examination of the joints was conducted in March 2000.  
At that time, the veteran complained of painful fingers and 
thumbs.  The examiner stated that he examined all joints and 
that they all had normal ranges of motion and were without 
swelling, effusion or tenderness.  The veteran had good grip 
in both hands.  

By rating action of June 2000, the RO granted entitlement to 
service connection for status post carpal tunnel syndrome of 
the right and left wrists as well as for cubital tunnel 
syndrome of the elbows.  The RO's decision to grant this 
benefits was based on consideration of the February and March 
2000 VA examination results including the left wrist X-ray 
films.  Service connection was also granted for degenerative 
joint disease of the lumbar spine.  The RO denied service 
connection for bilateral finger and thumb pain and arthritis.  

In September 2000, a VA examination of the spine was 
conducted.  The veteran complained of chronic back pain and 
intermittent stiffness without muscle spasms, crepitus, 
radiation or sciatica.  Physical examination revealed normal 
range of motion of the entire spine without tenderness.  
Diagnoses of chronic thoracolumbar strain and X-ray evidence 
of mild degenerative joint disease of the lumbar spine were 
made.  

A February 2001 private medical record reflects that the 
veteran was seen in conjunction with symptoms of cubital 
tunnel syndrome.  Impressions of cubital syndrome and thumb 
pain were made. 

VA medical records show that in June 2001, the veteran was 
seen for complaints of numbness and tingling sensation from 
both elbows down to the hands and fingers.  X-ray films of 
the right hand taken in September 2001 were normal.  In 
January 2002, the veteran was seen for symptoms related to 
his cubital tunnel syndrome.  At that time he complained of 
numbness on the ulnar side of the forearm and of little and 
ring fingers bilaterally.  Assessments of bilateral cubital 
tunnel syndrome and status post bilateral carpal tunnel 
release were made.  The records reflect that he underwent 
neuroplasty of the right and left elbows in January 2002 and 
April 2002.  

A VA peripheral nerve examination was conducted in July 2002.  
A history of paresthesia in both upper extremities and 
complaints of numbness of the fingers and thumbs since 1994 
was noted.  Diagnoses of status post bilateral carpal tunnel 
release in the past with residual symptoms of paresthesia and 
pain in the thumb, index and middle fingers bilaterally and 
status post surgery for cubital tunnel syndrome bilaterally 
with residual paresthesia of the little and ring fingers of 
the ulnar side of the forearm bilaterally.  

A VA examination of the spine was conducted in August 2002.  
The veteran complained of daily pain and denied symptoms of 
fatigability and lack of endurance.  It was noted that there 
were no periods of flare-ups and that he did not use 
crutches, braces or canes.  The examiner commented that there 
was minimal if any effect of the back condition in the 
veteran's usual occupational and daily activities.  The 
veteran had full range of motion of the lumbar spine without 
any objective indication of pain.  There was no tenderness to 
palpation of the lumbar spine.  There were no postural 
abnormalities.  Neurological evaluation showed no weakness or 
numbness of the extremities.  X-ray films of the lumbar spine 
were normal.  

A VA examination of the joints was also conducted in August 
2002.  The veteran complained of some symptoms in his elbows 
as well as minimal residual tingling in the fingers of the 
right hand.  X-ray films of the right and left hand were 
negative.  Diagnoses of status post bilateral ulnar nerve 
compression and status post neuroplasty and epiconylectomy, 
bilateral elbows with minimal residual symptoms, were made.  

Pertinent Law and Regulations

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  In addition, service 
connection for arthritis may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's disability of the 
lumbar spine.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, there 
is a distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings, does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ." Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology which produces disability warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, which provide for rating functional impairment of 
the musculoskeletal system on the basis of pain and weakness, 
must also be considered.  The ratings must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis

Service Connection - Fingers, Thumbs and Hands

The veteran maintains that service connection is warranted 
for bilateral finger pain and degenerative joint disease of 
the hands.  

The records from the veteran's period of active duty reflect 
that he underwent carpal tunnel release surgery of both 
wrists in 1997 and that ulnar/cubital entrapment was 
diagnosed during service.  The service medical records 
reflect that arthritis of the hands and thumbs was diagnosed.

VA records and examinations dated from 2000 to 2002 have 
documented the veteran's complaints of bilateral finger and 
thumb pain and numbness.  However, initially the Board points 
out that these symptoms alone do not represent a finding of 
an underlying disability of the fingers and thumbs, inasmuch 
as these symptoms have not been shown to be primarily 
productive of any physical or functional impairment.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).

Moreover, VA medical records and examination reports reflect 
that the veteran's symptoms of bilateral finger and thumb 
pain and numbness have consistently been associated with 
either his bilateral carpal tunnel syndrome or cubital tunnel 
syndrome.  In fact, none of the available medical evidence 
establishes or suggests that finger and thumb pain and 
numbness represent a disability independent and separate from 
those conditions, or are attributable to any other source or 
disability.  

With respect to the claimed degenerative joint disease of the 
hands, x-ray films of the hands taken from 2000 to 2002 have 
consistently been negative for evidence of degenerative joint 
disease of the hands.  The only post-service indication of 
any arthritis was noted in a February 2000 X-ray film of the 
left wrist, i.e., the first carpo-metacarpal joint.  Post-
service X-ray films did not identify degenerative joint 
disease of either hand.  

The Board notes that service connection is already in effect 
for both bilateral carpal tunnel syndrome and cubital tunnel 
syndrome.  Under VA law and regulations, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the 
record reflects that the symptoms of pain and numbness in the 
fingers and thumb are part and parcel of these service-
connected conditions, nor does the record include an opinion 
to the contrary.  On VA examination in July 2002, the 
diagnosis was status post bilateral carpal tunnel release 
with residual mild symptoms of paresthesia and pain in the 
thumb, index, and middle fingers.  The Board also notes that, 
although the veteran has specifically claimed degenerative 
joint disease of the hands, the Board is unable to identify 
any current diagnosis or X-ray evidence of that condition of 
record.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
bilateral finger pain and degenerative joint disease of the 
hands.  In essence, there is no evidence of these currently 
claimed conditions existing separately and independently from 
the currently diagnosed and already service-connected 
bilateral carpal tunnel and cubital tunnel syndrome.  
Further, in the absence of X-ray evidence or currently 
diagnosed degenerative joint disease of the hands, the claim 
must be denied.  See Rabideau and Chelte, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule. 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

Increased Evaluation - Lumbar spine

The veteran's degenerative joint disease of the lumbar spine 
is currently assigned a noncompensable evaluation under 
Diagnostic Code 5003.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Traumatic arthritis is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

In this case, a review of the evidence reflects that although 
degenerative joint disease of the lumbar spine has been shown 
on X-ray films (as indicated in the September 2000 VA 
examination report), there is no demonstrated disability 
associated with this finding.  Post-service range of motion 
testing has shown full and painless range of motion and no 
neurological symptomatology or muscle spasm.  Furthermore, 
there has been no medical evidence of weakness, fatigability 
or incoordination of the lumbar spine.  See 38 C.F.R. § 4.45. 

In the absence of any objective evidence of pain at all, or 
any other related disability at all, the medical record 
cannot support the assignment of a compensable rating.  38 
C.F.R. §§ 4.40; DeLuca v Brown, 8 Vet. App. 202 (1995).  The 
Board has considered whether the veteran's has symptoms which 
warrant a compensable evaluation under Diagnostic Codes 5292 
(limitation of motion of the spine) or 5295 (lumbosacral 
strain).  However, in this case, degenerative joint disease 
of the lumbar spine has not been shown to be accompanied by 
any limitation of motion or objective evidence of pain on 
examination.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Under Diagnostic Code 5295, a noncompensable rating 
is warranted for slight subjective symptoms only.  Diagnostic 
Code 5293 is inapplicable as the veteran is not service 
connected for intervertebral disc syndrome; nor have there 
been any findings of neurological disability.  Accordingly, a 
compensable evaluation is not warranted for any period since 
the effective date of the grant of service connection for 
degenerative joint disease of the lumbar spine, in December 
1999.


ORDER

Entitlement to service connection for bilateral finger and 
thumb pain and degenerative joint disease of the hands is 
denied.

A compensable rating for the service-connected degenerative 
joint disease of the lumbar spine is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

